IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,618-01


ALVIN DAVID MCBRIDE, Relator

v.

DENTON DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F-99-0515-A AND F-2000-0050-A IN THE 
16TH JUDICIAL DISTRICT COURT
FROM DENTON COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed applications for writs of habeas corpus in the 16th Judicial
District Court of Denton County, and that they were returned by the clerk for not including the requisite
copies.  
	 In these circumstances, additional facts are needed.  The Respondent, the District Clerk of  Denton
County, is ordered to file a response, which shall state whether or not Relator attempted to file applications
for writs of habeas corpus and if so, whether they were accepted or denied by the District Clerk.  If the
applications were rejected, the Clerk shall state the reasons for rejecting Relator's filings.  This application
for leave to file a writ of mandamus shall be held in abeyance until the respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.

 
Filed: June 27, 2007
Do not publish